Case 1:20-cv-03107-RM-KLM Document 41 Filed 12/07/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-03107-RM-KLM

  JENNIFER ANN SMITH, a citizen and taxpayer of
  the State of Colorado,
  LIGGETT GROUP LLC,
  VECTOR TOBACCO INC., and
  XCALIBER INTERNATIONAL LTD., LLC,

         Plaintiffs,

  v.

  STATE OF COLORADO, by and through JARED S.
  POLIS, in his official capacity as Governor of
  Colorado,
  PHILIP J. WEISER, in his official capacity
  as Attorney General of Colorado, and
  HEIDI HUMPHREYS, in her official capacity as Interim
  Executive Director of the Colorado Department of
  Revenue,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the parties’ motion concerning their proposed

  Stipulated Protective Order, seeking to have the Court adopt such order and retain jurisdiction of

  this action after its conclusion for the purposes of enforcing the Protective Order. After

  reviewing the Protective Order, the Court finds the motion may be granted, subject to the

  following.

         First, the Court made minor grammatical edits, e.g., adding apostrophes, and changed the

  references in paragraphs 6 and 13 in the Protective Order. Both paragraphs refer to paragraphs 7

  and 8; however, based on the Court’s reading of the Protective Order, the references should be to
Case 1:20-cv-03107-RM-KLM Document 41 Filed 12/07/20 USDC Colorado Page 2 of 2




  paragraphs 9 and 10. If the Court has misread or misunderstood the parties’ intent, the parties

  shall file a status report by 5:00 p.m. today, December 7, 2020, to address this issue.

         Second, the parties are reminded that notwithstanding the parties’ agreement, which the

  Court is approving, any filing which seeks to be “sealed,” i.e., restricted, must still comply with

  the requirements of D.C.COLO.LCivR 7.2 and the applicable law. According, it is

         ORDERED that the parties’ motion for the entry of the Stipulated Protective Order (ECF

  No. 39) is GRANTED as stated herein and such order shall be issued concurrently with this

  Order; and

         FURTHER ORDERED that, if appropriate, the parties shall file a status report by 5:00

  p.m. today, December 7, 2020.

         DATED this 7th day of December, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
